DETAILED ACTION
 	Claims 1-9, 11-13 and 15-20 are pending, claims 10 and 14 have been cancelled. This action is in response to the amendment filed 5/11/2021 and the prior Notice of Allowance mailed 9/1/2021. 
 	This corrected notice of allowance includes a correction to claim 8.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 5/11/2021.  These drawings are acceptable.
Claim Rejections - 35 USC § 112
Applicant’s amendments overcome the prior rejection.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with M. Brad Lawrence on 9/16/2021.
The application has been amended as follows: 
In the claims:
Claim 1, page 2, line 8, “the pressure” has been changed to - -pressure - -.
Claim 8, last line, “exhaust pressure port,” has been changed to - -exhaust pressure port. - -.
Claim 20, page 2, line 8, “the pressure” has been changed to - -pressure - -.
The change has been done to correct the typographical errors.

Allowable Subject Matter
Claims 1-9, 11-13 and 15-20 are allowed. Applicant’s amendments and arguments filed are persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571) 272-2712 or via facsimile (571) 273-2712.  The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 or Mary McManmon 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/CRAIG J PRICE/           Primary Examiner, Art Unit 3753